Order entered September 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00730-CV

                                 SANDRA L. SIMS, Appellant

                                                V.

                                   TINA THOMAS, Appellee

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-16409

                                            ORDER
                 Before Chief Justice Wright, Justice Evans, and Justice Brown

       Appellant filed a notice of restricted appeal on June 21, 2018 stating that she was

appealing both the trial court’s final judgment signed on August 24, 2017 and the trial court’s

order authorizing sale signed on January 22, 2018. By letter, the Court questioned its jurisdiction

over this restricted appeal and instructed the parties to file letter briefs addressing our concern.

The parties complied.

       In a restricted appeal, the notice of appeal must be filed within six months after the

judgment is signed. See TEX. R. APP. P. 26.1(c). A requirement for a restricted appeal is that the

appellant did not participate, either in person or through counsel, in the hearing that resulted in

the judgment complained of. See TEX. R. APP. P. 25.1(7)(a).
           In her letter brief, appellant states that the appeal deadlines have passed and that she

intends to file a petition for writ of mandamus. As to the August 24 judgment, appellant filed her

notice of appeal more than six months after the judgment was signed. Because appellant did not

file her notice of appeal within six months after the judgment was signed, a restricted appeal of

the August 24 judgment is not available to appellant. See TEX. R. APP. P. 26.1(c). Accordingly,

we dismiss appellant’s appeal of the trial court’s August 24 judgment for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).

           As to the January 21 order of sale, it appears appellant did not participate, either in person

or through counsel, in the hearing that resulted in the judgment complained of and appellant’s

notice of appeal of that order was filed within six months of it being signed. See TEX. R. APP. P.

25.1(7)(a), 26.1(c). Accordingly, the appeal with respect to the January 21 order will continue.

           We ORDER Sharron Rankin, Official Court Reporter for the 160th Judicial District

Court, to file, WITHIN THIRTY DAYS of the date of this order, either the reporter’s record or

written verification that appellant has not requested or made payment arrangements for the

reporter’s record. We caution appellant that if the Court receives written notification of no

request or no payment, the Court may order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Rankin and all

parties.




                                                         /s/     CAROLYN WRIGHT
                                                                 CHIEF JUSTICE